COURT OF APPEALS OF VIRGINIA

Present: Judges Kelsey, Haley and Powell
Argued at Alexandria, Virginia

TAMMY JEAN QUESENBERRY
                                                                 MEMORANDUM OPINION * BY
v.      Record No. 2403-08-4                                      JUDGE D. ARTHUR KELSEY
                                                                     DECEMBER 8, 2009
COMMONWEALTH OF VIRGINIA


                 FROM THE CIRCUIT COURT OF MONTGOMERY COUNTY
                               Robert M.D. Turk, Judge

                    Victor Bongard III (Albright & Bongard, PLC, on briefs), for
                    appellant.

                    Craig W. Stallard, Assistant Attorney General (William C.
                    Mims, Attorney General, on brief), for appellee.

       The trial court found Tammy Jean Quesenberry guilty of attempting to fraudulently

obtain a controlled substance in violation of Code § 18.2-258.1(A)(i). On appeal, Quesenberry

challenges the trial court’s admission of expert testimony as well as the court’s failure to strike

the evidence as insufficient. Finding no merit in either assertion, we affirm.

                                                  I.

       On appeal, we review the evidence in the “light most favorable” to the Commonwealth.

Commonwealth v. Hudson, 265 Va. 505, 514, 578 S.E.2d 781, 786 (2003). Viewing the record

through this evidentiary prism requires us to “discard the evidence of the accused in conflict with

that of the Commonwealth, and regard as true all the credible evidence favorable to the

Commonwealth and all fair inferences to be drawn therefrom.” Parks v. Commonwealth, 221

Va. 492, 498, 270 S.E.2d 755, 759 (1980) (emphasis and citation omitted). Our examination of

the record, moreover, “is not limited to the evidence mentioned by a party in trial argument or by



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
the trial court in its ruling.” Bolden v. Commonwealth, 275 Va. 144, 147, 654 S.E.2d 584, 586

(2008), aff’g, 49 Va. App. 285, 640 S.E.2d 526 (2007).

       Complaining of abdominal pain, Quesenberry visited the emergency room of

Montgomery Regional Hospital and requested Oxycodone, a prescription-only, opiate pain

reliever. 1 She specifically needed Oxycodone, Quesenberry claimed, because she had been

diagnosed with bladder cancer and had been taking the drug for nine years. Andrew A. Galvin, a

nurse practitioner and clinical nurse specialist with twenty-one years of experience in emergency

medicine, explained that a physical evaluation was required before she could be given any

prescribed medication. As part of the process, Galvin reviewed available medical records and

contacted two of Quesenberry’s doctors, but could not confirm her claimed diagnosis.

       Galvin told Quesenberry she would need to provide a urine sample for a urinalysis to

help determine the cause of her pain. In response, Quesenberry said she would take the sample

herself because she had learned how to perform self-catheterizations due to her medical

problems. A few minutes later, Quesenberry offered a urine sample she obtained privately and

without assistance. Galvin noticed the urine sample was colder than room temperature.

Suspicious, Galvin directed an emergency room attendant to take a second sample. Both

samples were then tested in the hospital laboratory. After Galvin reviewed the results, he

concluded the samples were wholly dissimilar and “obviously from different people.”

       Galvin offered Quesenberry a non-narcotic alternative for her symptoms. Quesenberry

refused the offer, pulled out her IV, and walked out of the examination room complaining that

she was being treated “like shit.” She then called 911 stating “she was going to kill herself” if

she was not transferred to another hospital. Quesenberry left the hospital before police arrived.


       1
           “‘Opiate’ means any substance having an addiction-forming or addiction-sustaining
liability similar to morphine or being capable of conversion into a drug having such addiction-
forming or addiction-sustaining liability.” Code § 54.1-3401.
                                                -2-
       A grand jury indicted Quesenberry for attempting to fraudulently obtain a controlled

substance in violation of Code § 18.2-258.1(A)(i). At trial, Galvin testified that the “remarkably

different results on their dipstick analys[es] and their microscopic contents” showed that the two

urine samples “were obviously from different people.” Quesenberry’s counsel objected “as to

the conclusion” offered by Galvin. “I don’t see the foundation yet for his opinion testimony

about the urine samples,” counsel argued. In reply, the prosecutor pointed out that Galvin

“testified that the makeup of [the two samples] was different and his conclusion as a nurse

practitioner was that they came from two different people.” Quesenberry’s counsel responded,

“I don’t think that qualifies him as an expert in the chemical makeup and so forth of the

urinalysis.” The trial court overruled the objection after confirming that Galvin was personally

involved in the treatment of Quesenberry.2

       Quesenberry took the stand in her own defense. She claimed to have been diagnosed

with bladder cancer and interstitial cystitis necessitating narcotic pain medication. She produced

no medical reports or physician testimony, however, to corroborate her testimony. Quesenberry

also denied providing a false urine sample to Galvin. She admitted she asked for Lortab, a

narcotic pain reliever containing hydrocodone, and “could have” also requested Oxycodone, but

denied that Galvin offered her any non-narcotic alternatives to relieve her pain. Rejecting

Quesenberry’s testimony, the trial court found her guilty as charged and sentenced her to a

three-year suspended prison term and two years supervised release.



       2
         Later during the cross-examination of Galvin, Quesenberry’s counsel objected to
Galvin’s earlier testimony on the ground that “he wasn’t present at the time that particular test
was performed.” The trial court, however, did not rule on the objection. Consequently, “there is
no ruling for us to review on appeal.” Ohree v. Commonwealth, 26 Va. App. 299, 308, 494
S.E.2d 484, 489 (1998) (citing Fisher v. Commonwealth, 16 Va. App. 447, 454, 431 S.E.2d 886,
890 (1993)); see also Riner v. Commonwealth, 268 Va. 296, 323-25, 601 S.E.2d 555, 571-72
(2004); Taylor v. Commonwealth, 208 Va. 316, 324, 157 S.E.2d 185, 191 (1967) (applying
waiver rule to evidentiary objection not ruled upon by the trial court).
                                               -3-
                                                 II.

       On appeal, Quesenberry challenges the admissibility of Galvin’s testimony about the

dissimilar urine samples and argues that, absent this testimony, the remaining evidence is

insufficient to convict her.

              A. GALVIN’S TESTIMONY ABOUT THE DISSIMILAR URINE SAMPLES

       Quesenberry contends the trial court erred by admitting Galvin’s testimony about the

urine samples because (i) he was not “qualified as an expert witness” and thus, his testimony was

“inadmissible hearsay,” Appellant’s Br. at 7, and (ii) “even if Mr. Galvin had been qualified as

an expert,” his testimony “lacked proper foundation” due to the absence of any “evidence

regarding urinalysis testing, reliability or safeguard and quality assurance procedures,” id. at 9.

       Quesenberry’s arguments on appeal vary in subtle but important ways from her

arguments at trial. At trial, Quesenberry challenged Galvin’s qualifications to offer his opinion

that the dissimilar samples came from different donors. At no point, however, did Quesenberry

claim Galvin’s testimony constituted “inadmissible hearsay”3 or assert that the trial court never

formally “qualified” Galvin as an expert. See Appellant’s Br. at 9. Nor did Quesenberry argue

that Galvin needed to establish the “testing, reliability or safeguard and quality assurance

procedures” before offering his opinion. Id.




       3
          Quesenberry’s counsel asserted hearsay objections on three occasions during the trial.
The first involved an objection to Galvin repeating the statements Quesenberry made to medical
personnel while in the emergency room. The second objection was made when Galvin stated the
drug screening found Quesenberry positive for “opiates, tricyclic antidepressants and cannabis.”
The third was an objection to the testimony of a police officer. None of these objections
addressed Galvin’s testimony that the dissimilar urine samples came from different donors. “A
general argument or an abstract reference to the law is not sufficient to preserve an issue.”
Edwards v. Commonwealth, 41 Va. App. 752, 760, 589 S.E.2d 444, 448 (2003) (en banc) (citing
Buck v. Commonwealth, 247 Va. 449, 452-53, 443 S.E.2d 414, 416 (1994)), aff’d by
unpublished order, No. 040019 (Va. Oct. 15, 2004).
                                                -4-
       On appeal, we address only specific objections raised contemporaneously with the

challenged evidence and the court’s ruling. Under Rule 5A:18, the “same argument must have

been raised, with specificity, at trial before it can be considered on appeal.” Smith v.

Commonwealth, 48 Va. App. 521, 530 n.1, 633 S.E.2d 188, 193 n.1 (2006) (emphasis added and

citation omitted). 4 With respect to Galvin’s different-donors opinion, the only objections

Quesenberry raised at trial challenged the foundation of Galvin’s opinion and his qualifications

as an expert to give it. The specific opinion being challenged, moreover, did not involve any

recitation by Galvin of the precise chemical properties of either of the two samples. Galvin said

the samples were “remarkably different” and “were obviously from different people.”

       Given the narrow scope of Galvin’s testimony, the evidence before the court sufficiently

established his expert qualifications. Galvin personally treated Quesenberry in the emergency

room. Galvin was licensed as a nurse practitioner 5 and clinical nurse specialist with twenty-one

years of experience. In that capacity, he was qualified to determine whether lab reports

recording wholly dissimilar urine samples belonged to dissimilar donors.

       In Virginia, “all that is necessary for a witness to qualify as an expert is that the witness

have sufficient knowledge of the subject to give value to the witness’s opinion.” Velazquez v.

Commonwealth, 263 Va. 95, 103, 557 S.E.2d 213, 218 (2002) (citation omitted) (holding that a

Sexual Assault Nurse Examiner was qualified to testify as an expert in sexual assault cases). See

       4
         “Although Rule 5A:18 allows exceptions for good cause or to meet the ends of justice,
appellant does not argue that we should invoke these exceptions.” Edwards, 41 Va. App. at 761,
589 S.E.2d at 448. “We will not consider such an argument sua sponte.” Id.; see also
Widdifield v. Commonwealth, 43 Va. App. 559, 563, 600 S.E.2d 159, 162 (2004) (en banc).
       5
         Under Virginia law, nurse practitioners have “prescriptive authority,” Code
§ 54.1-2957.01(A), and may “engage in practices constituting the practice of medicine in
collaboration with and under the medical direction and supervision of a licensed physician.” 18
Va. Admin. Code § 90-30-120(A). Nurse practitioners are licensed by both the Virginia Board
of Nursing and the Virginia Board of Medicine. Code § 54.1-2957. “[W]henever any law or


                                                -5-
also Fitzgerald v. Commonwealth, 273 Va. 596, 603, 643 S.E.2d 162, 165 (2007) (finding a

licensed professional counselor qualified to diagnose recognized mental disorders); Conley v.

Commonwealth, 273 Va. 554, 562, 643 S.E.2d 131, 135 (2007) (agreeing that a licensed clinical

social worker could testify as an expert on mental disorders). We rely on the trial court’s “sound

discretion” to make such determinations, Mohajer v. Commonwealth, 40 Va. App. 312, 320, 579

S.E.2d 359, 363 (2003) (en banc), and reverse only when “it plainly appears that the witness was

not qualified,” Conley, 273 Va. at 560, 643 S.E.2d at 134. Governed by this standard of review,

we hold the trial court did not abuse its discretion in finding Galvin qualified to give his

dissimilar-donors opinion.

        We also find no merit in Quesenberry’s suggestion that the Commonwealth did not lay a

proper foundation to render Galvin’s opinion admissible. As the attending medical professional,

Galvin was responsible for the two urine samples obtained from Quesenberry and personally

reviewed the results from the hospital lab. 6 Galvin offered a limited opinion, concluding only

that the “remarkably different” samples came from different donors. Galvin did not attempt to

introduce into evidence either the reports themselves or any hearsay from other medical

professionals. See, e.g., Cartera v. Commonwealth, 219 Va. 516, 519, 248 S.E.2d 784, 786

(1978) (holding that a medical professional may “state what examinations and tests he

performed” and then explain the “medical conclusions he reached as a result”).

        Whether an expert’s opinion rests on an adequate factual foundation involves a judgment

call within the trial court’s sound discretion. See Payne v. Commonwealth, 277 Va. 531, 543,


regulation requires a signature . . . by a physician, it shall be deemed to include a signature . . . by
a nurse practitioner.” Code § 54.1-2957.02.
        6
          Quesenberry also contends Galvin should not have been permitted to offer an opinion
regarding the “results of the urinalysis tests” because the results were not admitted into evidence.
Appellant’s Br. at 9. However, “an expert may give an opinion based upon his own knowledge
of facts” disclosed through his testimony. Jones v. Commonwealth, 54 Va. App. 219, 225, 677
S.E.2d 61, 64 (2009) (emphasis added).
                                                 -6-
674 S.E.2d 835, 841 (2009). Under the abuse-of-discretion standard, we do not review the issue

de novo or “substitute our judgment for that of the trial court.” Grattan v. Commonwealth, 278

Va. ___, ___, 682 S.E.2d ___, ___ (Nov. 5, 2009) (citation omitted). “Only when reasonable

jurists could not differ can we say an abuse of discretion has occurred.” Id. (quoting in

parenthetical from Tynes v. Commonwealth, 49 Va. App. 17, 21, 635 S.E.2d 688, 689 (2006)).

Quesenberry’s challenge to the trial court’s ruling on foundation falls far short of demonstrating

an abuse of discretion.

                              B. SUFFICIENCY OF THE EVIDENCE

       Quesenberry frames her attack on the sufficiency of the evidence upon the assumption

the trial court erred in allowing Galvin to offer his dissimilar-donors opinion. See Appellant’s

Br. at 9-10. Because this sufficiency challenge rests on a premise we reject, the sufficiency issue

need not be examined further. See Sprouse v. Commonwealth, 53 Va. App. 488, 493, 673

S.E.2d 481, 483 (2009).

                                                III.

       Finding no error in the trial court’s evidentiary rulings or insufficiency in the evidence,

we affirm Quesenberry’s conviction for attempting to fraudulently obtain a controlled substance

in violation of Code § 18.2-258.1(A)(i).



                                                                                     Affirmed.




                                               -7-